 

Exhibit (10)B

 

TARGET CORPORATION

SMG EXECUTIVE DEFERRED COMPENSATION PLAN

 

(As amended and restated on September 12, 2007)

 

ARTICLE I

 

GENERAL

 

Sec. 1.1  Name of Plan.  The name of the Plan set forth herein is the Target
Corporation SMG Executive Deferred Compensation Plan.  It is referred to herein
as the “Plan.”

 

Sec. 1.2  Purpose.  The purpose of the Plan is to provide a means whereby Target
Corporation (the “Company”) may afford financial security to a select group of
Employees of the Company and its subsidiaries who have rendered and continue to
render valuable services to the Company or its subsidiaries and who make an
important contribution towards the Company’s continued growth and success, by
providing for additional future compensation so that such Employees may be
retained and their productive efforts encouraged.

 

Sec. 1.3  Effective Date.  The Effective Date of the Plan is January 1, 1997.

 

Sec. 1.4  Company.  “Company” means all of the following:

 

(a)                                 Target Corporation, a Minnesota corporation.

 

(b)                                 Any successor of Target Corporation (whether
direct or indirect, by purchase of a majority of the outstanding voting stock of
Target Corporation or all or substantially all of the assets of Target
Corporation, or by merger, consolidation or otherwise).

 

(c)                                  Any person that becomes liable for the
obligations hereunder of the entities specified in (a) and (b) above by
operation of law.

 

Sec. 1.5  Participating Employers.  The Company is a Participating Employer in
the Plan.  With the consent of the Company, by action of the Board or any duly
authorized officer, any wholly-owned subsidiary of the Company may, by action of
its board of directors or any duly authorized officer, also become a
Participating Employer in the Plan effective as of the date specified by it in
its adoption of the Plan; but the subsidiary shall cease to be a Participating
Employer on the date it ceases to be a wholly-owned subsidiary of the Company. 
The other Participating Employers on the Effective Date are:

 

--------------------------------------------------------------------------------


 

Dayton’s Commercial Interiors, Inc. (Minnesota)

 

Rivertown Trading Company (Minnesota) (April 15, 1998)

 

 

 

Dayton’s Travel Service, Inc.

 

The Daily Planet Company (April 15, 1998)

 

 

 

Mervyn’s (California)

 

High Bridge Company (April 15, 1998)

 

 

 

Dayton Hudson Brands, Inc. (February 1, 1999)

 

High Bridge Music Company (April 15, 1998)

 

 

 

DHC Milwaukee, Inc. (Wisconsin)

 

The Associated Merchandising Corporation — only U.S. based employees who pay
U.S. income taxes (January 1, 1999)

 

 

 

DHC Wisconsin, Inc. (Wisconsin)

 

 

 

 

 

Marshall Field & Company (Delaware)

 

Mervyn’s Brands, Inc. (August 1, 1999)

 

 

 

Marshall Field Stores, Inc. (Delaware)

 

target.direct LLC (date company first hired employees)

 

 

 

Retailers National Bank

 

Hometown America (date company first hired employees)

 

 

 

Northern Fulfillment Services Company (date company first hired employees)



 

 

 

 

 

Target Customs Brokers, Inc. (date company first hired employees)

 

 

 

Sec. 1.6  Construction and Applicable Law.  The Plan is intended to be an
unfunded benefit plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated Employees,
subject to the applicable requirements of ERISA.  The Plan shall be administered
and construed consistently with said intent.  It shall also be construed and
administered according to the laws of the State of Minnesota to the extent such
laws are not preempted by laws of the United States of America.  All
controversies, disputes and claims arising hereunder shall be submitted to the
United States District Court for the District of Minnesota.

Sec. 1.7  Rules of Construction.  The Plan shall be construed in accordance with
the following:

(a)                                 Headings at the beginning of articles and
sections hereof are for convenience of reference, shall not be considered as
part of the text of the Plan and shall not influence its construction.

(b)                                 Capitalized terms used in the Plan shall
have their meaning as defined in the Plan unless the context clearly indicates
to the contrary.

 

2

--------------------------------------------------------------------------------


 

(c)                                  All pronouns and any variations thereof
shall be deemed to refer to the masculine or feminine as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.

(d)                                 Use of the words “hereof,” “herein,”
“hereunder” or similar compounds of the word “here” shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

(e)                                  The provisions of the Plan shall be
construed as a whole in such manner as to carry out the provisions thereof and
shall not be construed separately without relation to the context.

Sec. 1.8 Supplements.  Some Plan provisions that have application to a limited
number of Participants or that otherwise do not apply equally to all Plan
participants may be described in a Supplement to the Plan.  In the event of a
conflict between the terms of a Plan Supplement and the terms of the remainder
of the Plan, the terms of the Plan Supplement will control.

ARTICLE II

 

DEFINITIONS

 

Sec. 2.1  Base Salary.  “Base Salary” is the salary an Employee is expected to
earn in a Benefit Deferral Period, assuming the Employee is employed for the
full Benefit Deferral Period.

 

Sec. 2.2  Beneficiary.  “Beneficiary” means the person or persons designated as
such in accordance with Article VI.

 

Sec. 2.3  Benefit Deferral Period.  “Benefit Deferral Period” means that period
of one Plan Year or such other period as designated by the Committee, as
determined pursuant to Article IV over which a Participant defers a portion of
such Participant’s Based Salary and/or Bonus.

 

Sec. 2.4  Bonus.  “Bonus” is the bonus under any bonus plan of a Participating
Employer.  Any part of a “Bonus” earned in a Benefit Deferral Period, but
otherwise payable in the year following the Benefit Deferral Period, is governed
by the deferral election made for the Benefit Deferral Period.

 

Sec. 2.5  Board.  “Board” means the board of directors of the Company, and
includes any committee thereof authorized to act for said board of directors.

 

3

--------------------------------------------------------------------------------


 

Sec. 2.6  Continuing Participating Salary.  “Continuing Participating Salary”
shall be the amount of compensation during the previous Plan Year necessary to
make a Participant a Highly Compensated Employee for the current Plan Year.

 

Sec. 2.7  Committee.  “Committee” means the Plan Administrative Committee
appointed in accordance with Section 7.1(d) hereof which is authorized by the
Board of Directors of the Company to act on behalf of the Company in accordance
with the terms of this Plan.

 

Sec. 2.8  Credited Service.  “Credited Service” of a Participant means the
number of years of service for vesting purposes a Participant would have under
the applicable defined benefit pension plan of the Company and/or a
Participating Employer.

 

Sec. 2.9  Crediting Rate.  “Crediting Rate” means the earnings or losses for a
day on Crediting Rate Alternative(s) available for the Plan.

 

Sec. 2.10  Crediting Rate Alternative.  “Crediting Rate Alternative(s)” means
Crediting Rate for any of the investment fund options available to Participants
in the TGT 401(k) Plan.

 

Sec. 2.11  Cumulative Deferral Amount.  “Cumulative Deferral Amount” means the
total cumulative amount by which a Participant’s Base Salary and/or Bonus must
be reduced over the period prescribed in Section 4.1.  If for a Plan Year a
Matching Allocation for a Participant pursuant to the TGT 401(k) cannot be made
because the Before Tax Deposits or After Tax Deposits elected by the Employee
are reduced to comply with the provisions of the TGT 401(k), “Cumulative
Deferral Amount” also includes the amount of the Matching Allocation that cannot
be made.  “Cumulative Deferral Amount” also includes amounts transferred from
the HCCAP.

 

Sec. 2.12  TGT 401(k) Plan.  “TGT 401(k) Plan” or “TGT 401(k)” means the Target
Corporation 401(k) Plan, formerly known as “SRSP” (Dayton Hudson Corporation
Supplemental Retirement, Savings and Employee Stock Ownership Plan).

 

Sec. 2.13  EMG.  An “EMG” is a member of the Executive Management Group of the
Company or a Participating Employer, as that term is defined by the Vice
President of Personnel.

 

Sec. 2.14  Deferral Account.  “Deferral Account” means the accounts maintained
on the books of account of the Company pursuant to Section 4.2.

 

Sec. 2.15  Employee.  “Employee” means a Qualified Employee as that term is
defined in the TGT 401(k) Plan.

 

Sec. 2.16  Enhancement.  “Enhancement” means an additional .1667% per month
added to each Crediting Rate Alternative.

 

4

--------------------------------------------------------------------------------


 

Sec. 2.17  Enrollment Agreement.  “Enrollment Agreement” means the agreement
entered into by the Company and an Employee pursuant to which the Employee
becomes a Participant in the Plan.  In the sole discretion of the Company,
authorization forms filed by any Participant by which the Participant makes the
elections provided for by this Plan may be treated as a completed and fully
executed Enrollment Agreement for all purposes under the Plan.

 

Sec. 2.18  ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974, as from time to time amended.

 

Sec. 2.19  HCCAP.  “HCCAP” is the Company’s Highly Compensated Capital
Accumulation Plan.

 

Sec. 2.20  Highly Compensated Employee.  “Highly Compensated Employee” means a
“Highly Compensated Employee” as that term is defined in the TGT 401(k).

 

Sec. 2.21  Named Fiduciary.  The Company and the Vice President of Personnel are
“Named Fiduciaries” for purposes of ERISA with authority to control and manage
the operation and administration of the Plan.  Other persons are also Named
Fiduciaries under ERISA if so provided thereunder or if so identified by the
Company, by action of the Board or the Chief Executive Officer.  Such other
person or persons shall have such authority to control or manage the operation
and administration of the Plan as may be provided by ERISA or as may be
allocated by the Company, by action of the Board, the Chief Executive Officer,
or the Vice President of Personnel.

 

Sec. 2.22  Participant.  “Participant” means an eligible Employee who has filed
a completed and executed Enrollment Agreement or authorization form with the
Company and is participating in the Plan in accordance with the provisions of
Article IV.  “Participant” also means an Employee of the Company who has a
Cumulative Deferral Amount based on Matching Allocation that could not be made
to the TGT 401(k) Plan.

 

Sec. 2.23  Person.  “Person” means an individual, partnership, corporation,
estate, trust or other entity.

 

Sec. 2.24  Plan Year.  “Plan Year” means the period commencing with the
Effective Date and ending December 31, 1997 and each subsequent calendar year.

 

Sec. 2.25  Rate of Return Alternative Change Form.  “Rate of Return Alternative
Change Form” means the form of authorization approved by the Company by which
the Participant notifies the Plan of its choices for Crediting Rate Alternatives
for his account under the Plans.

 

5

--------------------------------------------------------------------------------


 

Sec. 2.26  Signature.  “Signature” or “sign” as used herein shall mean either
the Participant’s written signature or the Participant’s electronic signature
evidenced by the use of an electronic personal identification number.

 

Sec. 2.27  SMG.  A “SMG” is a member of the Senior Management Group of the
Company or a Participating Employer, as that term is defined by the Vice
President of Personnel.

 

Sec. 2.28  Termination of Employment.  The “Termination of Employment” of an
Employee from its Participating Employer for purposes of the Plan shall be
deemed to have occurred one month after the occurrence of the following:  his or
her resignation, discharge, retirement, death, failure to return to active work
at the end of an authorized leave of absence, or the authorized extension or
extensions thereof, failure to return to work when duly called following a
temporary layoff, or upon the happening of any other event or circumstance
which, under the policy of his Participating Employer as in effect from time to
time, results in the termination of the Employer/Employee relationship;
provided, however, that “termination of employment” shall not be deemed to have
occurred upon transfer between any combination of participating employers,
affiliates and predecessor employers.

 

Sec. 2.29  Vice President of Personnel.  “Vice President of Personnel” means the
most senior officer of the Company who is assigned responsibility for
compensation and benefits matters or such other officer as may be designated
from time to time by the Board of Directors.

 

Sec. 2.30  Year of Vesting.  A “Year of Vesting” is a full year of participation
under HCCAP or a full year of participation in a deferred compensation plan of
the Company.

ARTICLE III

 

ELIGIBILITY

 

Sec. 3.1  Eligibility.  An Employee shall be a Participant while, and only
while, he or she is a regular Employee of a Participating Employer, subject to
the following:

 

(a)                                 An Employee will become a Participant on the
first day of the first Plan Year in which he or she is a Highly Compensated
Employee.

 

(b)                                 An Employee must be a SMG or EMG on the
first day of the Plan Year, or he or she cannot become a Participant.

 

6

--------------------------------------------------------------------------------


 

(c)                                  If an Employee’s Base Salary is below the
Continuing Participating Salary, he or she will continue to be a Participant,
but no further deferrals will be allowed and no TGT 401(k) match will be added
to the Cumulative Deferral Amount.

 

(d)                                 The Employee must complete an enrollment and
sign an insurance consent form in the form that the Company determines in order
to defer Base Salary and/or Bonus.  The insurance consent form will allow the
Company to purchase life insurance on the Employee with the Company as
beneficiary.

 

Sec. 3.2  Eligibility Upon Hire.  Notwithstanding anything contained in this
Article 3, to the contrary, if an Employee is initially hired by a Participating
Employer as a SMG or EMG that Employee shall be eligible to be a Participant on
his/her date of employment provided that the Employee has met the requirements
of Section 3.1(d).  If the Employee does not meet the requirements of Section
3.1(d) on the date of hire, the Employee must meet the requirements of Section
3.1 to be eligible to participate in the Plan.

 

Sec. 3.3  No Guarantee of Employment.  Participation in the Plan does not
constitute a guarantee or contract of employment with any Participating
Employer.  Such participation shall in no way interfere with any rights a
Participating Employer would have in the absence of such participation to
determine the duration of the Employee’s employment.

ARTICLE IV

 

PARTICIPATION AND BENEFITS

 

Sec. 4.1  Election to Participate.  Any Employee of a Participating Employer who
is eligible to participate may enroll in the Plan by completing the Enrollment
Agreement or authorization form with the Company in a form acceptable to the
Company.  Pursuant to said Enrollment Agreement or authorization form, the
Employee shall irrevocably designate the percentage amount by which the Base
Salary and/or the percentage amount by which the Bonus of such Participant would
be reduced over the Benefit Deferral Period next following the execution of the
Enrollment Agreement; provided, however, that:

 

(a)                                 Reduction in Earnings.  Except as otherwise
provided in this Section 4.1, the Base Salary and/or Bonus of the Participant
for the Benefit Deferral Period shall be reduced by the amount specified in the
Enrollment Agreement (including any authorization form) applicable to such Plan
Year.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Maximum Reduction in Earnings.  A
Participant may not elect a Cumulative Deferral Amount that would cause the
reduction in Base Salary in any Plan Year to exceed eighty percent (80%) of the
Base Salary and eighty percent (80%) of the Bonus payable during such Plan Year
or such greater amount or percent of base pay and/or incentive pay or greater
total amount as the Company may permit in its sole discretion.  In no event can
Base Salary be reduced below one hundred and ten percent (110%) of the
Continuing Participating Salary in the previous Plan Year.  In the event that a
Participant elects a Cumulative Deferral Amount that would violate the
limitation described in this paragraph (b), the election shall be valid except
that the Cumulative Deferral Amount so elected shall automatically be reduced to
comply with such limitation, whichever is most appropriate in the sole
discretion of the Company.

 

(c)                                  Mid-Year Elections to Participate. 
Notwithstanding any provision of the Plan to the contrary, an Employee who met
the requirements of Sec. 3.1(a), (b) and (c) on the first day of the Plan Year,
but who did not file an Enrollment Agreement prior to the Benefit Deferral
Period commencing on that date, may file an Enrollment Agreement in advance of
July 1 of that year during a period specified by the Committee and in accordance
with such rules as the Committee may establish, which shall be effective as of
July 1, and shall apply to the Participant’s Base Salary for the last six months
of the Plan Year.  Any Enrollment Agreement made under this subsection (c) shall
not apply to any Bonus payable to the Participant with respect to the Benefit
Deferral Period in which the Agreement is filed.

 

Sec. 4.2  Deferral Accounts.  The Company shall establish and maintain separate
Deferral Accounts for each Participant.  The amount by which a Participant’s
Base Salary or Bonus are reduced pursuant to Section 4.1 shall be credited by
the Company to the Participant’s Deferral Accounts as soon as administratively
possible after the end of each pay cycle in which such Base Salary or Bonus
would otherwise have been paid.  The Participant’s Deferral Account shall be
credited with the annual TGT 401(k) lost Matching Allocation no later than the
last day of January following the year of the lost Matching Allocation.  Such
Deferral Accounts shall be debited by the amount of any payments made by the
Company to the Participant or the Participant’s Beneficiary pursuant to this
Plan.  A separate Deferral Account shall be maintained for each type of deferral

 

8

--------------------------------------------------------------------------------


 

election made and for each Crediting Rate Alternative.  Effective January 1,
2008, a Participant’s lost Matching Allocation for a Plan Year will not exceed
the reductions credited to the Participant’s Deferral Account pursuant to
Section 4.1 during such Plan Year.

 

Sec. 4.3  HCCAP.  All persons who become Participants in this Plan on January 1,
1997 will have the balance of their HCCAP Account transferred to this Plan
effective January 1, 1997.  All persons who become Participants in this Plan
after January 1, 1997 will have the balance in their HCCAP account transferred
on the January 1 they become Participants.  Unless the Participant completes a
new election, the balances of a participant’s HCCAP account shall be deposited
in this Plan in the same Crediting Rate Alternatives and at the same percentages
as in the Participant’s HCCAP account.  The Deferral Accounts transferred from
HCCAP will be paid in immediate lump sum payouts after Termination of
Employment.

 

Sec. 4.4  Crediting Rate Alternatives.  The Participant shall select the
Crediting Rate Alternatives, using full percentages, that are to be applied to
his or her Deferral Accounts.  Participants may change their Crediting Rate
Alternatives daily by completing a Rate of Return Alternative Change Form.  If a
Participant does not make an election, the Crediting Rate Alternative will
remain the same as previously chosen by Participant.  If Participant has not
previously made an election in HCCAP or under this Plan, the Crediting Rate
Alternative will be a default Crediting Rate Alternative selected by the
Committee.

 

Sec. 4.5  Benefit Payment Elections.  At the time a Participant executes an
Enrollment Agreement, he or she must also elect the method of benefit payment
and the time to start the benefit.  The elections are to be made for each Plan
Year.

 

(a)                                 Method of Benefit Payment.  Benefits for
each Plan Year can be paid in a lump sum, five annual installments or ten annual
installments.

 

(b)                                 Commencement of Benefit.

 

(i)                                     The benefit for each Plan Year may be
started as soon as possible following Termination of Employment or one year
following Termination of Employment.

 

(ii)                                  With respect to his or her Account other
than Supplemental Pension Plan Benefit Transfer Credits and related earnings, a
Participant may elect a lump sum payment as of January 1 of the calendar year
elected by the

 

9

--------------------------------------------------------------------------------


 

Participant at the time of deferral.  If a Participant has a Termination of
Employment prior to the fixed payment date, such amount shall be paid on the
earlier of: (A) within 60 days following January 1 in the tenth year following
the year of the Termination of Employment, or (B) January 1 of the calendar year
elected by the Participant at the time of deferral.  The Plan Administrator will
establish Plan Rules, procedures and limitations on establishing the number and
times of the fixed payment dates available for Participants to elect.

 

(iii)                               Consistent with transition relief available
under Code section 409A, and subject to Plan Rules, the Plan Administrator, in
its sole discretion, may offer an opportunity to Participants to elect to
receive a distribution of all or a portion of their Account prior to Termination
of Employment.

 

(iv)                              If a Participant is a specified employee (as
defined under Code section 409A) at Termination of Employment, then any
distributions arising on account of the Participant’s Termination of Employment
(other than on account of death) shall be suspended and not be made until (6)
months have elapsed since such Participant’s Termination of Employment (or, if
earlier, upon the date of the Participant’s death).  Any payments that were
otherwise payable during the six-month suspension period referred to in the
preceding sentence, will be paid within 60 days after the end of such six-month
suspension period.

 

(c)                                  Benefit Payment.  If no form of benefit
payment is elected, the method of benefit payment shall be lump sum.

 

10

--------------------------------------------------------------------------------


 

 

Sec. 4.6  Crediting.  Each Deferral Account will be credited on the balance in
the Deferral Account as follows:

 

(a)                                 Employee.

 

(i)  Crediting Rate Alternative.  Each Deferral Account of an Employee will be
credited at the end of a day on the balance in the Deferral account at the
beginning of that day using the Crediting Rate Alternative.

 

(ii)  Enhancement.  The total balance in all Deferral Accounts on the first day
of the month will be credited at the end of the month at a rate equal to the
Enhancement.  The amount will be credited among Participant’s Deferral Accounts
at the time the Enhancement is credited in an amount equal to the proportion
which each Deferral Account has to the Participant’s entire balance.  No
Enhancement will be credited after January 29, 2006 with respect to any
Participant who is an executive committee member as of such date, or with
respect to any fiscal year of the Company for a Participant who becomes an
executive committee member after that date; provided  the Committee, in its sole
discretion, can allow the Enhancement to be credited with

 

11

--------------------------------------------------------------------------------


 

respect to a Participant’s Account during the portion of the fiscal year of the
Company prior to when the Participant initially becomes an executive committee
member.

 

(b)                                 Terminated Employee.  Each Deferral Account
of an Employee who has had a Termination of Employment will be credited at the
end of a day on the balance in the Deferral Account at the beginning of that
day, using the Crediting Rate Alternative.

 

(c)                                  Vesting.  Each Employee who has a
Termination of Employment and does not have five Years of Vesting will have his
or her Deferral Accounts revalued using only the Crediting Rate Alternative and
not receiving the Enhancement.  Provided, however, if an Employee’s Termination
of Employment is because of death or permanent and total disability, or on or
after age 65, the Employee will be treated as if he or she had five years of
vesting.

 

Sec. 4.7  [Intentionally left blank.].

 

Sec. 4.8  Statement of Accounts.  The Company shall submit to each Participant,
within one hundred twenty days after the close of each Plan Year, a statement in
such form as the Company deems desirable, setting forth the balance standing to
the credit of each Participant in his Deferral Accounts.

 

ARTICLE V

 

CERTAIN BENEFIT PAYMENTS

 

Sec. 5.1  Termination of Enrollment in Plan.  With the written consent of the
Company, a Participant may terminate his or her enrollment in the Plan by filing
with the Company a written request to terminate enrollment.  The Company will
consent to the termination of a Participant’s enrollment in the Plan in the
event of an unforeseeable financial emergency of the Participant.  An
unforeseeable financial emergency shall mean an unexpected need for cash arising
from an illness, casualty loss, sudden financial reversal or other such
unforeseeable occurrence.  Cash needs arising from foreseeable events such as
the purchase of a house or education expenses for children shall not be
considered to be the result of an unforeseeable financial emergency.  Upon
termination of enrollment, no further reductions shall be made in the
Participant’s Base Salary or Bonus pursuant to his or her Enrollment Agreement,
and the Participant shall immediately cease to be eligible for any benefits
under the Plan for the current year other than payments from his or her Deferral
Accounts. 

 

12

--------------------------------------------------------------------------------


 

In its sole discretion, the Committee may pay the Deferral Accounts on a date
earlier than the Participant’s Termination of Employment with the Participating
Employer, in which event the Committee shall calculate an amount which is
appropriate in accordance with the unforeseeable financial emergency and that
amount shall be paid as if the Participant had a Termination of Employment with
the Participating Employer on the date of such payment.

 

Notwithstanding anything contained hereinto the contrary in the event
Participant makes a hardship withdrawal under the TGT 401(k) Plan or any other
qualified plan sponsored by the Company, then the Participant’s deferrals under
this Plan shall be terminated until a period which is one year from the date on
which the hardship withdrawal was taken.

 

Sec. 5.2  Survivor Benefits

 

(a)                                 Death While Employed.  If a Participant dies
while employed by a Participating Employer, the Company will pay the amount in
his or her Deferral Accounts to the Participant’s Beneficiary as soon as
possible after death in a lump sum.

 

(b)                                 Death After Termination of Employment.  If a
Participant dies after Termination of Employment, and has not received all of
his or her payments, and the Participant’s Beneficiary is his or her spouse,
payments shall be made to the spouse pursuant to the Participant’s payout
elections.  If the Participant’s spouse dies before receiving all payments, the
remaining amount in the Deferral Accounts will be paid in a lump sum as soon as
possible after the spouse’s death to the spouse’s estate.  If a Participant dies
after Termination of Employment, has not received all of his or her payments,
and the Participant’s Beneficiary is a Person other than his or her spouse, then
payment shall be made in a lump sum as soon as possible after the Participant’s
death.

 

Sec. 5.3  Small Benefit.  In the event that the Company determines in its sole
discretion that the amount of any benefit is too small to make it
administratively convenient to pay such benefit over time, the Company may pay
the benefit in the form of a lump sum, notwithstanding any provision of this
Article or Article IV to the contrary.

 

Sec. 5.4  Withholding.  To the extent required by the law in effect at the time
payments are made, the Company shall withhold from payments made hereunder or
any other payment owing by the Company to the Participant the taxes required to
be withheld by the federal or any state or local government.

 

13

--------------------------------------------------------------------------------


 

Sec. 5.5  [Intentionally left blank.]

 

ARTICLE VI

 

BENEFICIARY DESIGNATION

 

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries to whom payment under this Plan shall be
made in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan.  Each Beneficiary
designation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form prescribed by the Company.

 

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.  Any finalized divorce or marriage (other than a
common law marriage) of a Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation unless in the case of
divorce the previous spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new spouse had previously been designated as
Beneficiary.

 

If a Participant fails to designate a Beneficiary as provided above, or if his
or her Beneficiary designation is revoked by marriage, divorce or otherwise
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Company shall direct the distribution of such
benefits to the Participant’s spouse, if any, and if there is no spouse to the
Participant’s estate.

ARTICLE VII

 

ADMINISTRATION OF PLAN

 

Sec. 7.1  Administration by Company.  The Company is the “administrator” of the
Plan for purposes of ERISA.  Except as expressly otherwise provided herein, the
Company shall control and manage the operation and administration of the Plan,
make all decisions and determinations incident thereto and construe the
provisions thereof.  In carrying out its Plan responsibilities, the Company
shall have discretionary authority to construe the terms of the Plan.  Except in
cases where the Plan expressly requires action on behalf of the Company to be
taken by the Board, action on behalf of the Company may be taken by any of the
following:

 

(a)                                 The Board.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Chief Executive Officer of the Company.

 

(c)                                  The Vice President of Personnel of the
Company.

 

(d)                                 Any person or persons, natural or otherwise,
or committee, to whom responsibilities for the operation and administration of
the Plan are allocated by the Company, by resolution of the Board or by written
instrument executed by the Chief Executive Officer or the Vice President of
Personnel of the Company and filed with its permanent records, but action of
such person or persons or committee shall be within the scope of said
allocation.

 

Sec. 7.2  Certain Fiduciary Provisions.  For purposes of the Plan:

 

(a)                                 Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

 

(b)                                 A Named Fiduciary, or a fiduciary designated
by a Named Fiduciary pursuant to the provisions of the Plan, may employ one or
more persons to render advice with regard to any responsibility such fiduciary
has under the Plan.

 

(c)                                  Any time the Plan has more than one Named
Fiduciary, if pursuant to the Plan provisions fiduciary responsibilities are not
already allocated among such Named Fiduciaries, the Company, by action of the
Board or its chief executive officer, may provide for such allocation.

 

(d)                                 Unless expressly prohibited in the
appointment of a Named Fiduciary which is not the Company acting as provided in
Sec. 7.1, such Named Fiduciary by written instrument may designate a person or
persons other than such Named Fiduciary to carry out any or all of the fiduciary
responsibilities under the Plan of such Named Fiduciary.

 

(e)                                  A person who is a fiduciary with respect to
the Plan, including a Named Fiduciary, shall be recognized and treated as a
fiduciary only with respect to the particular fiduciary functions as to which
such person has responsibility.

 

Sec. 7.3  Evidence.  Evidence required of anyone under this Plan may be by
certificate, affidavit, document or other instrument which the person acting in
reliance thereon considers to be pertinent and reliable and to be signed, made
or presented by the proper party.

 

Sec. 7.4  Records.  Each Participating Employer, each fiduciary with respect to
the Plan and each other person performing any functions in the operation or
administration of the Plan shall keep

 

15

--------------------------------------------------------------------------------


 

such records as may be necessary or appropriate in the discharge of their
respective functions hereunder, including records required by ERISA or any other
applicable law.  Records shall be retained as long as necessary for the proper
administration of the Plan and at least for any period required by ERISA or
other applicable law.

 

Sec. 7.5  General Fiduciary Standard.  Each fiduciary shall discharge his duties
with respect to the Plan solely in the interests of Participants and with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims.

 

Sec. 7.6  Waiver of Notice.  Any notice required hereunder may be waived by the
person entitled thereto.

 

Sec. 7.7  Agent for Legal Process.  The Company shall be the agent for service
of legal process with respect to any matter concerning the Plan, unless and
until the Company designates some other person as such agent.

 

Sec. 7.8  Indemnification.  In addition to any other applicable provisions for
indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director,
officer and Employee of the Participating Employers against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, incurred by or asserted against such person
at any time by reason of such person’s services as a fiduciary in connection
with the Plan, but only if such person did not act dishonestly, or in bad faith
or in willful violation of the law or regulations under which such liability,
loss, cost or expense arises.

 

Sec. 7.9  Correction of Errors.  It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Company or Trustee.  The Company shall have power to cause such equitable
adjustments to be made to correct for such errors as the Company , in its
discretion, considers appropriate.  Such adjustments shall be final and binding
on all persons.

 

ARTICLE VIII

 

AMENDMENT AND TERMINATION OF PLAN

 

Sec. 8.1 Amendment.  The Board may at any time amend the Plan, in whole or in
part, for any reason, including but not limited to tax, accounting or insurance
changes, a result of

 

16

--------------------------------------------------------------------------------


 

which may be to terminate the Plan for future deferrals; provided, however, that
no amendment shall be effective to decrease the benefits, nature or timing
thereof payable under the Plan to any Participant with respect to deferrals made
(and benefits thereafter accruing) prior to the date of such amendment. 
Notwithstanding the above, the Board authorizes the Committee to amend the Plan
to make changes to the Credit Rate Alternatives by either adding any new or
deleting any existing Crediting Rate Alternatives, to impose limitations on
selection of/or deferral into any Crediting Rate Alternative, or to make any
other amendments to this Plan deemed necessary or desirable by the Committee for
the operation and administration of this Plan provided such amendment does not
have a material financial impact on TGT.  Such changes will be considered an
Amendment to this Plan and shall be effective without further action by the
Board.  Written notice of any amendment shall be given to each Participant then
participating in the Plan.

 

Sec. 8.2 Automatic Termination of Plan.  The Plan shall terminate only under the
following circumstances.  The Plan shall automatically terminate upon (a) a
determination by the Company that a final decision of a court of competent
jurisdiction or the U. S. Department of Labor holding that the Plan is not
maintained “primarily for the purpose of providing deferred compensation for a
select group of management or highly-compensated Employees,” and therefore is
subject to Parts 2, 3 and 4 of Title I of ERISA, would require that the Plan be
funded and would result in immediate taxation to Participants of their vested
Plan benefits, or (b) a determination by the Company that a final decision of a
court of competent jurisdiction has declared that the Participants under the
Plan are in constructive receipt under the Internal Revenue Code of their vested
Plan benefits.

 

Sec. 8.3 Payments Upon Automatic Termination.  Upon any Plan termination under
Sec. 8.2, the Participants will be deemed to have terminated their enrollment
under the Plan as of the date of such termination.  The Company will pay all
Participants the value of each Participant’s Deferral Accounts in a lump sum,
determined as if each Participant had a Termination of Employment on the date of
such termination of the Plan and elected to be paid as soon as possible
following Termination of Employment.

 

Sec. 8.4 Payments Upon Change of Control.  Notwithstanding any provision of this
Plan to the contrary, if a “Change of Control” as defined in the Target
Corporation Deferred Compensation Trust Agreement (as it may be amended from
time to time) occurs and results in funding of the trust established under that
Agreement, each Participant (or Beneficiary of a

 

17

--------------------------------------------------------------------------------


 

deceased Participant) will be paid the entire value of his or her Deferral
Accounts in a lump sum, determined as if the Participant had a Termination of
Employment on the date the Change of Control occurs, had at least five Years of
Vesting on that date, and had elected to be paid his or her entire benefit in a
lump sum as soon as possible following Termination of Employment.  However, this
section shall not apply, and no amounts shall be payable to Participants or
Beneficiaries under this section, in the event the assets of said trust are
returned to the Participating Employers pursuant to the Trust Agreement because
no Change of Control actually occurred.

 

ARTICLE IX

 

MISCELLANEOUS

 

Sec. 9.1  Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, claims or
interests in any specific property or assets of the Company or a Participating
Employer, nor shall they be beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Company (“Policies”).  Such
Policies or other assets of Participating Employers shall not be held under any
trust (except they may be placed in a Rabbi Trust) for the benefit of
Participants, their Beneficiaries, heirs, successors or assigns, or held in any
way as collateral security for the fulfilling of the obligations of
Participating Employers under this Plan.  Any and all of a Participating
Employer’s assets and Policies shall be, and remain, the general, unpledged,
unrestricted assets of the Participating Employer.  Participating Employers
obligations under the Plan shall be merely that of an unfunded and unsecured
promise of a Participating Employer to pay money in the future.

Sec. 9.2  Nonassignability.  Neither a Participant nor any other person shall
have any right to sell, assign, transfer, pledge, anticipate, mortgage, commute
or otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, or interest therein
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, not be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

18

--------------------------------------------------------------------------------


 

Sec. 9.3  Protective Provisions.  Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations as the Company may deem necessary and taking such other relevant
action as may be requested by the Company.  If a Participant refuses so to
cooperate, the Company shall have no further obligation to the Participant under
the Plan, other than payment to such Participant of the cumulative reductions in
base salary and or bonus theretofore made pursuant to this Plan.  If a
Participant commits suicide during the two (2) year period beginning on the
later of (a) the date of adoption of this Plan or (b) the first day of the first
Plan Year of such Participant’s participation in the Plan, or if the Participant
makes any material misstatement of information or nondisclosure of medical
history, then no benefits will be payable hereunder to such Participant or his
Beneficiary, other than payment to such Participant of the cumulative reductions
in Base Salary and or Bonus theretofore made pursuant to this Plan, provided,
that in the Company’s sole discretion, benefits may be payable in an amount
reduced to compensate the Company for any loss, cost, damage or expense suffered
or incurred by the Company as a result in any way of such misstatement or
nondisclosure.

 

Sec. 9.4  Validity.  In the event any provision of this Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other  provision of this Plan.

 

Sec. 9.5  Notice.  Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, to the principal office of the Company,
directed to the attention of the President of the Company.  Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

Sec. 9.6  Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Minnesota as applied to contracts
executed and to be wholly performed in such state.

 

19

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

Benefit Transfer Credits

 

Sec. A-1.  Purpose and Application.  The purpose of this Supplement A to the
Target Corporation SMG Executive Deferred Compensation Plan is to modify and
supplement the provisions of this Plan as they relate to certain participants
whose Deferral Accounts are to be credited with amounts transferred from certain
other non-qualified retirement plans sponsored by the Company.

Sec. A-2.  Definitions.  For purposes of this Supplement A, each of the
following terms have the meaning given it in this Section:

(a)  “ESBP” means the Target Corporation Post Retirement Executive Survivor
Benefit Plan.

 

(b)  “Other Plan” means any non-qualified deferred compensation plan,
arrangement or agreement maintained by a Participating Employer.

 

(c)  “SPP I” means the Target Corporation Supplemental Pension Plan I.

 

(d)  “SPP II” means the Target Corporation Supplemental Pension Plan II.

 

(e)  “SPP III” means the Target Corporation Supplemental Pension Plan III.

 

Sec. A-3.  Deferral Account.  A Participant’s benefit transfer credit or
adjustment required under this Supplement A will be made to his or her Deferral
Account.

Sec. A-4.  ESBP Benefit Transfer Credits.

(a)  A Participant is eligible to receive a One-Time ESBP Benefit Transfer
Credit and annual adjustments thereto under this Sec. A-4 if he or she is a
member of the Target Corporation Corporate Operating Committee on April 30,
2002, had a vested interest under the Company’s Qualified Plan, was eligible to
become a participant with a survivor benefit under the ESBP (without regard to
attaining retirement age), and executes a Consent and Release waiving all rights
to a benefit under the ESBP.

 

(b)  An eligible Participant will receive a One-Time ESBP Benefit Transfer
Credit as of April 30, 2002 in an amount equal to the actuarial lump sum present
value of the Participant’s survivor benefit under the ESBP as of December 31,
2001, determined without regard to whether the Participant had an Early or
Normal Retirement under a Qualified Plan within the meaning of the ESBP.  The
present value of such survivor benefit will be determined by the Company in its
sole and absolute discretion based on

 

20

--------------------------------------------------------------------------------


 

interest rate and mortality factors and other assumptions deemed appropriate by
the Company.

 

(c)  A Participant who has received a One-Time ESBP Benefit Transfer Credit
under Paragraph (b) and who is employed by a Participating Employer during a
calendar year after 2001 will receive an annual adjustment debited or credited
to his or her Deferral Account on or about each April 30, for the preceding
calendar year, beginning on or about April 30, 2003, as provided under this
Paragraph (c).  For each calendar year, the annual adjustment will be the
difference between (i) an amount equal to a recalculated hypothetical one-time
ESBP transfer credit determined as of the determination date in the manner
provided under Paragraph (b), above, and (ii) the aggregate amount of the
previous ESBP benefit transfer credits (and debits) to the Participant’s
Deferral Account under this Sec. A-4 increased by earnings at a rate equal to
the sum of the Stable Value Crediting Rate Alternative plus an annual two
percent rate, from the crediting date through the determination date.  If the
amount of the adjustment is positive, a credit will be made to the Participant’s
Deferral Account and if the amount of the adjustment is negative, a debit equal
to such negative amount will be made to the Deferral Account.  The credit or
debit will be made as of the determination date.  Notwithstanding the foregoing,
a Participant’s final annual adjustment will be made as soon as administratively
practicable following his or her Termination of Employment.

 

(d)  A Participant who has a Termination of Employment prior to attaining age 55
will forfeit that portion of his or her Deferral Account equal to the ESBP
Benefit Transfer Credits under Sec. A-4(b) and (c) of this Supplement A and
corresponding earnings credits equal to the amount that would have been credited
at a rate equal to the sum of the Stable Value Crediting Rate plus an annual two
percent rate.

 

(e)  Notwithstanding paragraphs (a)-(d) above, with respect to a Participant who
has previously received a One-Time ESBP Benefit Transfer Credit and who has not
provided advance written notice of his or her retirement/termination date, nor
had a Termination of Employment prior to January 11, 2006:

 

(i)                                     Such Participant will receive a final
annual adjustment as of January 28, 2006 in an amount equal to the actuarial
lump sum present value of the sum of future estimated annual adjustments related
to service after 2005 that would have

 

21

--------------------------------------------------------------------------------


 

been made until the Participant had attained age 65.  The present value is
determined by the Company in its sole and absolute discretion based on interest
rate factors, mortality factors, and other assumptions deemed appropriate by the
Company.

 

(ii)                                  Such Participant will be fully vested in
their ESBP Transfer Credits as of January 11, 2006.

 

(iii)                               Consistent with transition relief allowed
under the proposed regulations of Code section 409A, such Participant will elect
the form of distribution for the final annual adjustment credited as of January
28, 2006 from the methods identified in Section 4.5(a); provided that:

 

(A) the distribution commences one year following the Participant’s Termination
of Employment,

 

(B) the election must be completed no later than February 24, 2006, and

 

(C) if no election is received by February 24, 2006, or the election is not
valid because the transition relief allowed under the proposed regulations of
Code section 409A regarding distribution elections in 2006 would not apply, the
distribution will be made consistent with the ESBP distribution election made in
2004 related to adjustments in 2006.

 

In all cases, no ESBP Benefit Transfer Credits will be made after January 28,
2006.

 

(f)  With respect to a Participant who has previously received a One-Time ESBP
Benefit Transfer Credit and who has provided advance written notice of his or
her retirement/termination date, or had a Termination of Employment prior to
January 11, 2006, the provisions of paragraphs (a) — (d) above remain in full
force and effect.

 

Sec. A-5.  Supplemental Pension Plan Benefit Transfer Credits.

(a)  A Participant shall receive a Supplemental Pension Plan (SPP) Benefit
Transfer Credit if he or she is an Officer of Target Corporation at a level of
Vice President or higher and is eligible to receive a supplemental pension
benefit under SPP I, SPP II or SPP III.

 

22

--------------------------------------------------------------------------------


 

(b)  An eligible Participant will receive a One-Time SPP Benefit Transfer Credit
as follows:

 

(i)  For an eligible Participant who is a member of the Target Corporation
Corporate Operating Committee on April 30, 2002, such Participant will receive a
credit equal to the April 30, 2002 actuarial lump sum present value of the
Participant’s pension benefit(s) under SPP I, SPP II and, SPP III accrued
through December 31, 2001.

 

(ii)  For an eligible Participant on July 31, 2002 who is not included in clause
(i), such Participant will receive a credit equal to the July 31, 2002 actuarial
lump sum present value of the Participant’s pension benefit(s) under SPP I, SPP
II and SPP III accrued through December 31, 2001.

 

(iii)  For an eligible Participant not included in clause (i) or (ii), such
Participant will receive a credit, on or about the April 30 immediately
following the calendar year in which the Participant becomes eligible under
Paragraph (a), in an amount equal to the actuarial lump sum present value of the
Participant’s pension benefit(s) under SPP I, SPP II and SPP III accrued through
the preceding December 31.

 

The actuarial lump sum present value of such pension benefit(s) will be
determined by the Company in its sole and absolute discretion using the factors
and assumptions deemed appropriate by the Company.

 

(c)  A Participant who has received a One-Time SPP Benefit Transfer Credit under
Paragraph (b) and who is employed by a Participating Employer during a calendar
year after 2001 will receive an annual adjustment credited or debited to his or
her Deferral Account on or about each April 30, for the preceding calendar year,
beginning on or about April 30, 2003, as provided under this Paragraph (c).  For
each calendar year, the annual adjustment will be the difference between (i) the
amount of a recalculated hypothetical one-time SPP benefit transfer credit
determined in the manner provided under Paragraph (b), above, and (ii) the
aggregate amount of the previous SPP benefit transfer credits (and debits) to
the Participant’s Deferral Account under this Sec. A-5 increased by earnings at
a rate equal to the sum of the Stable Value Crediting Rate Alternative plus an
annual two percent rate, from the crediting date through the determination date;
provided that with respect to a Participant who is or has been an executive
committee member, the earnings rate will be equal to the Stable Value

 

23

--------------------------------------------------------------------------------


 

Crediting Rate during the period where the Participant did not receive the
Enhancement on his or her Deferral Account.  If the amount of the adjustment is
positive, a credit will be made to the Participant’s Deferral Account; if the
amount of the adjustment is negative, the Participant’s Deferral Account will be
debited by such negative amount.  The annual adjustment credit or debit will be
made as of the determination date.  Notwithstanding the foregoing, a
Participant’s final annual adjustment will be made and credited as soon as
administratively practicable following his or her Termination of Employment.

 

Sec. A-6.  Other Plan Benefit Transfer Credit.

 

(a)  A former employee of the Company who has a benefit payable under an Other
Plan and who, at the request of the Company, executes an Agreement, Consent and
Release (the “Agreement”) waiving his or her rights to receive all or a portion
of his or her benefit payable under the Other Plan, shall be treated as a
Participant eligible to receive an Other Plan Benefit Transfer Credit as
provided in Paragraph (b) below.

 

(b)  An eligible Participant shall receive a credit equal to the lump sum
present value of all or a portion of the Participant’s accrued benefit under the
Other Plan (the “Affected Benefit Amount”).  The actuarial lump sum present
value of the Affected Benefit Amount shall be determined by the Company in its
sole and absolute discretion based on such factors and assumptions deemed
appropriate by the Company and as otherwise specified in each Agreement.  The
credit to the Participant’s Deferral Account shall be made as of the date the
Participant executes the Agreement releasing his or her claim to the Affected
Benefit Amount.

 

(c)  Determination and payment of a Participant’s Other Plan Benefit Transfer
Credit shall be subject to such other conditions, restrictions or modifications
as determined by the Company in its sole and absolute discretion and reflected
in the Agreement.  Benefit payments will also be subject to the terms of the SMG
EDCP.

 

Sec. A-7.  Benefit Payments.

 

(a)  A Participant will be provided a one-time election as to the form and
commencement of distribution of his or her Deferral Account attributable to the
One-Time ESBP Benefit Transfer Credit and One-Time SPP Benefit Transfer Credit
on account of a Termination of Employment after age 55 or due to an involuntary

 

24

--------------------------------------------------------------------------------


 

termination.  The election shall be made before the date the amount is credited
to the Participant’s Deferral Account and shall otherwise be consistent with the
provisions of Sec. 4.5 of the Plan.  Thereafter, the provisions of Secs. 4.5 and
4.7 will determine the method and commencement of benefit payments.

 

(b)  Payment of the Other Plan Benefit Transfer Credit and related earnings
credits to the Participant shall commence as provided in the Agreement, but not
later than the date the Affected Benefit Amount would have been paid, nor in
amounts which are less than the payments the Participant was receiving or was
eligible to receive under the Other Plan.  Payments of a Participant’s Other
Plan Benefit Transfer Credit and related earnings credits will be made in ten
annual installments unless the Company and the Participant have, pursuant to the
Agreement, provided for an accelerated form of payment, or as otherwise provided
under the terms of the SMG EDCP.

 

Sec. A-8.  Crediting Rate Alternative.  Amounts credited to a Participant’s
Deferral Account under this Supplement A will be subject to the Stable Value
Crediting Rate Alternative until the Participant selects another Crediting Rate
Alternative.”

 

25

--------------------------------------------------------------------------------

 